            Case 2:21-cv-03769-MAK Document 6 Filed 09/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIMOZA MYSLIMI, et al.                          : CIVIL ACTION
                                                :
                     v.                         : NO. 21-3769
                                                :
JOSEPH R. BIDEN, JR., et al.                    :


                                            ORDER
        AND NOW, this 16th day of September 2021, upon considering Defendants’ Motion to

extend time or transfer venue (ECF Doc. No. 4), with no timely opposition, and for reasons in

the accompanying Memorandum finding impropriety of venue here and transfer to the District of

Columbia is warranted, it is ORDERED Defendants’ Motion to transfer venue (ECF Doc. No.

4) is GRANTED requiring our Clerk of Court forthwith transfer this case to the Clerk of the

United States District Court for the District of Columbia requiring Defendants to timely respond

to the Complaint in the transferee District and the Clerk of the Court shall close this case in this

District.




                                                     _________________________
                                                     KEARNEY, J.
